Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/151,324, filed on October 3, 2018.

Claim Objections
Claim 22 is objected to because of the following informalities:  in the last line “within the turbine blade airfoil member” should be changed to -- on a point along a mean camber line of the turbine blade airfoil member -- to be consistent with claim 21, last two lines.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  In claim 25, line 7, “a” should be “the”.  Note “a middle point” first recited in line 3 of claim 25.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 21 recites “a tip wall.”  Dependent claim 22 recites “a second tip wall” and “a first tip wall.”  Applicant has not for instance specified that the tip wall comprises a first and second tip wall to provide antecedent basis for the claimed first and second tip walls.
Claims 23-24 each depend from indefinite claim 22 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Similar to dependent claim 22 above, dependent claim 25 recites: “a fourth tip wall” and “a third tip wall.”  Applicant has not for instance specified that the tip wall comprises a third and fourth tip wall to provide antecedent basis for the claimed third and fourth tip walls.
Claims 26-27 each depend from indefinite claim 25 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Claim 25 recites the limitation "the pre-alignment center of gravity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “A pre-alignment center of gravity” is recited in claim 22, but claim 25 depends from claim 21.  The examiner recommends changing claim 25 to depend from claim 22 to resolve the rejection.

Claim 25 recites the limitation "the second side" in line 6.  There is insufficient antecedent basis for this limitation in the claim. “Second” should be replaced with “fourth” (see line 3) to resolve the rejection.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 21-23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,156,529 (Ferleger et al. hereinafter) in view of United States Patent No. 6,299,412 (Wood et al. hereinafter) in view of United States Patent Application Publication No. 2016/0069195 A (Hewitt et al. herinafter).
Ferleger et al. teach the use of holes 40, 42 through the side surfaces 34, 36 of a turbine rotor blade integral shroud 32 for the purpose of altering the mass distribution to control the location of the center of gravity (see col. 1, line 66 to col. 2, line 2).  A center of gravity along the mean camber line isn’t expressly disclosed.  
Wood et al. teach an airfoil for an axial flow turbomachine, where in FIG. 4, the center of gravity 34 is located along a camber line 32.  
Because Ferleger et al. teach to alter the mass of a tip shroud to control the location of the center of gravity of the blade, and Wood et al. teach a known location of a center of gravity is along a mean camber line, it would have been obvious to a person having ordinary skill in the art before the 

For claim 21, Hewitt et al. teach a gas turbine 10 comprising: a housing 21; a rotor rotatably provided in the housing and configured to transfer a rotary force to a compressor 13, the compressor 13  configured to receive the rotary force from the rotor, and compress air using the rotary force; a combustor 15 configured to mix a fuel with the compressed air supplied by the compressor, and ignite the mixture of the fuel and the air to generate a combustion gas; and a turbine 17 configured to receive the rotary force caused by the combustion gas generated by the combustor 15, and rotate the rotor by using the received rotary force, the turbine 17 including a turbine blade 25 rotating along with rotation of the rotor, wherein the turbine blade includes: a turbine blade airfoil member configured to come into contact with the combustion gas, and a tip wall (see FIG. 3a, 3c) formed at a tip 31 of the turbine blade airfoil member, the tip wall being differently formed according to locations of the turbine blade airfoil member (see first and second portions 2, 3).
For claim 22, Hewitt et al. teach a second tip wall 2 of the tip wall disposed on the second side has a greater weight by a predetermined amount than a first tip wall 3 of the tip wall disposed on the first side.
For claims 23 and 28, Hewitt et al. teach in FIG. 3A and the associated written disclosure the second tip wall 2 has a larger height by a predetermined amount (see paragraph 0044) than the first tip wall 3, and the first tip wall and the second tip wall are made of a same material.
Because Ferleger et al. teach to alter the mass of the tip shroud for balancing purpose and Hewitt et al. have a tip wall with different heights and weights, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the . 

Claims 21-22, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,156,529 (Ferleger et al. hereinafter) in view of United States Patent No. 6,299,412 (Wood et al. hereinafter) in view of United States Patent No. 9,273,561 (Lacy et al. hereinafter).
Ferleger et al. teach the use of holes 40, 42 through the side surfaces 34, 36 of a turbine rotor blade integral shroud 32 for the purpose of altering the mass distribution to control the location of the center of gravity (see col. 1, line 66 to col. 2, line 2).  A center of gravity along the mean camber line isn’t expressly disclosed.  
Wood et al. teach an airfoil for an axial flow turbomachine, where in FIG. 4, the center of gravity 34 is located along a camber line 32.  
Because Ferleger et al. teach to alter the mass of a tip shroud to control the location of the center of gravity of the blade, and Wood et al. teach a known location of a center of gravity is along a mean camber line, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alter the mass of the Ferleger et al. tip shroud so that the center of gravity is located only a mean camber line for the purpose of balancing the turbine blade.  
For claim 21, Lacy et al. teach a gas turbine 100 comprising: an inherent housing; a rotor 108 rotatably provided in the housing and configured to transfer a rotary force to a compressor 102, the compressor 102 configured to receive the rotary force from the rotor 108, and compress air using the rotary force; a combustor 104 configured to mix a fuel with the compressed air supplied by the compressor, and ignite the mixture of the fuel and the air to generate a combustion gas; and a turbine 106 configured to receive the rotary force caused by the combustion gas generated by the combustor 104, and rotate the rotor by using the received rotary force, the turbine 106 including a turbine blade  
	For claim 22, Lacy et al. teach a second tip wall 153 of the tip wall 150 disposed on the second side has a greater weight by a predetermined amount than a first tip wall 152 of the tip wall 150 disposed on the first side.
For claims 24 and 28, Lacy et al. teach the second tip wall 153 is made of a material having a higher density by a predetermined amount than a material of the first tip wall 152 (note slots 170, and grooves 172 decrease the density of the first tip wall 152), and the first tip wall 152 and the second tip wall 153 have an equal height (see FIG. 5).
Because Ferleger et al. teach to alter the mass of the tip shroud for balancing purpose and Lacy et al. have a tip wall with different densities, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the Lacy et al. tip walls to adjust the center of gravity to the mean camber line as suggested by Ferleger et al. in view of Wood et al. for the purpose of balancing the turbine blade. 

Allowable Subject Matter
Claims 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art applied above or listed below disclose a normal line passing a middle point of the mean camber line defining a third side and a fourth side, wherein the third side of the normal line 
One having ordinary skill in the art would be precluded from altering the invention of Hewitt et al. to meet the claimed invention since modification thereof would destroy the intent of Hewitt et al. of providing of effective seal between the blade tip and concentric casing.  A smaller height tip wall on the third side would cause blade tip leakage.  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent No. 6,179,556 (Bunker hereinafter) teaches a conventional gas turbine engine in col. 1, lines 13-20 including each of the nominal components of a compressor, combustor, turbine and shaft, the engine also having a rotor blade which is shown in FIG. 2 with a tip wall 50 being formed differently according to locations of the turbine blade airfoil (see FIG. 3 and col. 3, lines 37-63).  Further, the height (b) of the wall near the suction sidewall 24 can be less than or greater than the height (a) of the wall near the pressure sidewall 22.   See col. 3, lines 61-63. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799